Citation Nr: 1136348	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  07-35 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of flash burns to the eyes, including bilateral brow ptosis, dermatochalasis, corneal defects, and entropion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel







INTRODUCTION

The Veteran served on active duty from July 1976 to January 1991.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted the Veteran's application to reopen his previously denied claim for entitlement to service connection for flash burns of the eyes, and denied the reopened claim, characterized as service connection for flash burns of the eyes claimed as drooping eyelids, on the merits.

In March 2010, the Board also found that reopening of the claim was warranted, recharacterized the claim as entitlement to service connection for residuals of flash burns of the eyes including brow ptosis and dermatochalasis, and remanded the reopened claim for additional development.  The issue has again been recharacterized, for the reason stated below.


FINDING OF FACT

Bilateral brow ptosis, dermatochalasis, corneal defects, and entropion are related to in-service flash burns to the eyes.


CONCLUSION OF LAW

Bilateral brow ptosis, dermatochalasis, corneal defects, and entropion were incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, as the Board is granting the claim the only claim on appeal, for residuals of flash burns to the eyes including bilateral brow ptosis, dermatochalasis, corneal defects, and entropion, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran claims that he has current eye disabilities that are related to burns of the face and the eyes that he sustained from an in-service gun explosion.

There are eye examination reports in the service treatment records, but the records do not refer to the in-service injury described by the Veteran.  In April 1989 on periodic examination, the eye related findings were normal, other than defective visual acuity.  

After service, on VA examination in April 1991, the VA examiner recounted the Veteran's statements regarding in-service eye injury and concluded that the Veteran had myopia with astigmatism and that eyes were otherwise normal.  


In November 2006, in  plastic surgery consultation the diagnosis was mild bilateral brow ptosis and bilateral dermatochalasis.  On June 2010 VA examination, conducted pursuant to the Board's March 2010 remand, the VA examiner diagnosed corneal defects of both eyes, entropion, and bilateral ptosis or dermatochalasis.  As there is evidence of current bilateral eye disabilities, the Board has recharacterized the claim to take into account each of the diagnoses.

The only medical opinion as to whether the current eye disabilities are related to service is that of the June 2010 VA examiner.  The examiner reviewed the claims file, reiterated the normal in-service findings, examined the Veteran, and concluded that the diagnosed eye disabilities were related to service.  With regard to the corneal defects, she noted that the corneal injury appeared not to heal as well, compounding with dry eye syndrome.  With regard to the brow ptosis and dermatochalasis, she explained that the periorbital tissues are fragile and porous and, given the described extent of the in-service eye injury, scarring and improper healing can result in entropion, ectropion, overhang of skin tissue, dermatochalasis, and ptosis.  As the VA examiner explained the reasons for her conclusions, her opinion is probative and favorable to the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The only remaining issue relates to the Veteran's claimed in-service eye injury.  As correctly noted by the RO in the May 2011 supplemental statement of the case, there is no contemporaneous evidence of the in-service eye injury described by the Veteran.  However, absence of evidence is not in and of itself a basis for rejecting a Veteran's testimony regarding an in-service event, and the Veteran is competent to report such an injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  






The Board finds the Veteran's statements are competent and credible.  This is not a case in which a disease was diagnosed many years after service and a claim filed thereafter.  The Veteran filed his initial claim for service connection based on the incident as described in January 1991, shortly after his discharge from service.  Moreover, the Veteran's claimed injury from a gun explosion is consistent with the circumstances of his service, given his military occupation specialty as a canon crewmember and ammunition specialist.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  

In addition, the VA examiner specifically noted the normal in-service findings and nevertheless accepted the Veteran's account of his in-service eye injury.

Based on the above, the Board finds that the evidence, including the Veteran's competent and credible lay statements, supports the occurrence of in-service eye injury from flash burns.  The fact that the June 2010 VA examiner's reasoned opinion was based in part on the assumption that this in-service eye injury occurred does not preclude the Board from relying on it or reduce its evidentiary value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on the service history provided by a veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran).  Moreover, there is no contrary evidence in the record.








As the weight of the evidence reflects that the Veteran's current eye disabilities are related to service, service connection for the disabilities must be granted, notwithstanding the normal in-service and April 1991 eye examination findings and the diagnoses of the current disabilities many years after service.  38 C.F.R. § 3.303(d) (service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service).


ORDER

Service connection for residuals of flash burns to the eyes, including bilateral brow ptosis, dermatochalasis, corneal defects, and entropion is granted.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


